JOSEPHINE LINKER HART, Associate Justice hThe State of Arkansas appeals from the grant of a motion to dismiss first-degree-murder charges against Frederick David Owens, Jr. Owens had asserted, and the State conceded, that Owens had not been brought to trial within the time specified by Rule 28.1 of the Arkansas Rules of Criminal Procedure. On appeal, the State argues that the “mechanical” application of Rules 28.1 and 30.1 of the Arkansas Rules of Criminal Procedure in resolving speedy-trial issues does not comport with a more “flexible” approach required by Barker v. Wingo, 407 U.S. 514, 92 S.Ct. 2182, 33 L.Ed.2d 101 (1972). Oh September 6, 2012, the State charged Owens with the first-degree murder of | ¡¿Donovan France Buck in Prairie County Circuit Court. Owens had been arrested on September 1, 2012, the night of the murder. On October 15, 2012, defense counsel moved for a continuance until the following term, which resulted in a trial date of March 19, 2013. On August 5, 2015, the State wrote a letter to defense counsel seeking cooperation in securing a trial dáte. A jury trial was then set for February 8-10, 2016. However, because the medical examiner was not available to testify on those dates, the deputy prosecutor successfully moved on January 12, 2016, without objection from Owens, for a continuance until the next available trial date. A three-day trial was eventually scheduled for April 27-29, 2016. Two days before trial, Owens filed a “Motion to Dismiss Sua Sponte,” arguing that his right to speedy trial under the Arkansas Rules of Criminal Procedure and the Sixth Amendment to the United States Constitution had been violated. In its response, the State acknowledged that, excluding for speedy-trial purposes the 154 days resulting from Owens’s continuance request, his one-year speedy-trial deadline ran on February 2, 2014. Nonetheless, the State argued that the circuit court should not rely on the Arkansas Rules of Criminal Procedure; rather, it should apply a four-factor balancing test that considers the length of delay, the reason for the delay, the defendant’s assertion of his right, and prejudice to the defendant. |sThe circuit court rejected the State’s argument, finding that the speedy-trial rules as stated in the Arkansas Rules of Criminal Procedure had not been followed, and dismissed the charge against Owens. On appeal, the State again argues that the circuit court’s “mechanical” application of Rules 28.1 and 30.1 of the Arkansas Rules of Criminal Procedure in resolving speedy-trial issues did not comport with a more flexible approach recognized by the Supreme Court of the United States in Barker v. Wingo. Further, the State contends that the circuit court effectively rewarded Owens for his eleventh-hour invocation of our speedy-trial rules, which is “flatly inconsistent” with our decision in Jolly v. State, 358 Ark. 180, 189 S.W.3d 40 (2004),1 and is “unnecessary to protect” Owens’s constitutional right to a speedy trial.  As a threshold matter, we must first determine whether the State may appeal the circuit court’s ruling. State v. Johnson, 374 Ark. 100, 286 S.W.3d 129 (2008). The State’s right to appeal is limited to the provisions of Ark. R.App. P.—Crim. 3, which provides that we will accept such appeals only for “the correct and uniform administration of the criminal law.” The correct and uniform administration of justice is at issue only when the question presented is solely a question of law and does not turn on the facts in the case appealed. \ Johnson, supra. Furthermore, we will only review appeals taken by the State which are narrow in scope and involve the interpretation of law and which present an issue of interpretation of the criminal rules or statutes with widespread ramifications. State v. Nichols, 364 Ark. 1, 216 S.W.3d 114 (2005). We have several times considered — and rejected — appeals by the Sate of Arkansas in which it urged us to review cases dismissed pursuant to our speedy-trial rules. See Johnson, 374 Ark. 100, 286 S.W.3d 129 (dismissing appeal where the issue involved the circuit court’s reason for disallowing excludable time); State v. Edwards, 310 Ark. 516, 838 S.W.2d 356 (1998) (dismissing appeal because review depended upon an application of the rule to the facts and not on interpretation of the rule); State v. Tipton, 300 Ark. 211, 779 S.W.2d 138 (1989) (dismissing appeal because challenge to disallowing excludable time did not involve the correct and uniform administration of the criminal law). In each of these cases, the fact-intensive nature of speedy-trial jurisprudence militated against this court accepting an appeal by the State. We likewise conclude that the instant appeal should be dismissed. While purporting to raise purely an issue of law, the legal issue cannot be separated by the unique facts of the case before us. Accordingly, this is not a proper State appeal. Edwards, supra. Moreover, we note that contrary to the State’s assertions, Arkansas’s speedy-trial [¿jurisprudence does not offend the requirements set forth by the Wingo Court, which dictates only that a trial court conduct an “ad hoc” determination of whether a defendant’s right to a speedy trial had been violated. Stephens v. State, 295 Ark. 541, 750 S.W.2d 52 (1988). Accordingly, we dismiss this case as not a proper State appeal. Appeal dismissed. Wood and Womack, JJ., dissent.  . In Betterman v. Montana, - U.S. -, 136 S.Ct. 1609, 194 L.Ed.2d 723 (2016), the Supreme Court of the United States abrogated Jolly v. State.